Plaintiffs appeal from a judgment of nonsuit in an action in tort for negligence. The nonsuit was rested upon the hypothesis of an utter lack of evidence tending to show the negligence charged, i.e., defendant's failure to provide a reasonably safe place for the female plaintiff, a passenger, to alight from one of defendant's buses, as the result of which she fell and suffered injury. Her husband sued per quod.
We are not called upon to review the evidence. There was no exception to the judicial action thus complained of. Moreover, we deem the nonsuit to have been proper on the authority ofMeelhein v. Public Service Co-ordinated Transport,121 N.J.L. 163.
Judgment affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 15.
For reversal — None. *Page 227